Citation Nr: 0431283	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Donnell R. Fullerton, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a clinical psychologist


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from July 1958 to September 
1961.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 1999, the Board denied service connection for PTSD 
and hypertension.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court, in 
a July 2001 order, granted the parties' separate motions for 
remand, vacating the June 1999 Board decision and remanding 
the case to provide the Board an opportunity to readjudicate 
the claims under the Veterans Claims Assistance Act (VCAA).

In March 1997, the veteran testified before a Veterans Law 
Judge who has since retired.  The veteran requested another 
hearing, and in August 2002, he and an expert witness 
testified before the undersigned Veterans Law Judge.

In November 2002, the case came again before the Board, when 
entitlement to service connection for PTSD was granted.  With 
respect to the hypertension claim currently on appeal, the 
Board remanded the issue in July 2003 for additional 
development.  The requested development having been 
accomplished, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The veteran's hypertension was not manifested during his 
service or to a compensable degree within one year of his 
separation from service.  

2.  The preponderance of the evidence is against the claim 
that the veteran's hypertension was caused or aggravated by 
his service or his service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during the 
veteran's active military service; may not be presumed to 
have been incurred in service; and was not proximately due 
to, the result of, or aggravated by service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in July 1993; the statement of the case dated 
in September 1993; the supplemental statements of the case 
dated in October 1994, September 1998, February 2004, and 
June 2004; the Hearing Officer's decision dated in September 
1994; the Board decision dated in June 1999; the Board 
remands dated in June 1997 and July 2003; and the letter 
dated in February 2004.  These documents included a summary 
of the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The February 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
a medical opinion with respect to the etiological question at 
issue here.  Additionally, the veteran has been afforded two 
hearings before a Veterans Law Judge.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA as to the issues addressed in this decision have been 
fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and a supplemental statements of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (holding that if a claim 
involves a question of medical causation, competent medical 
evidence is required to establish a causal nexus).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, such as cardiovascular-renal disease).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Factual Background.  The veteran's July 1958 enlistment 
examination reflects blood pressure readings of 130/80 
sitting, 126/76 recumbent, and 130/80 standing.  Service 
medical records reveal that the veteran was hospitalized from 
November 4, 1960, to November 23, 1960, with blood pressure 
readings during that time of 150/80, 140/90, and what appears 
to be 150/80.  The discharge examination reveals a blood 
pressure reading of 128/80, both sitting and standing.  There 
is no evidence in any of these documents that the veteran was 
given a diagnosis of hypertension in service, or that he was 
treated for the disorder while in service.

Following service, a November 1994 memorandum from W. J. 
Bradley, III, M.D., notes that he had treated the veteran for 
hypertension and abdominal pain since 1988.  Dr. Bradley 
added that both of these disorders were associated with 
stress and were related to the veteran's emotional problems.

An undated statement from Dr. Bradley reads:  "This is to 
certify that [the veteran] suffers from anxiety, 
gastrointestinal distress and arterial hypertension.  This in 
my opinion dates from his U. S. Coast Guard service."

The veteran testified at a Board hearing in March 1997 that 
he had hypertension during service, referring specifically to 
the in-service hospitalization report.  He also stated that 
he had been treated about 20 years ago by Dr. Bradley, who 
had since died.

An October 1985 VA treatment record reflects a blood pressure 
reading of 130/70, and a notation that the veteran was 
"anxious."  A June 1993 VA treatment record reflects the 
first diagnosis of hypertension of record.  More recent 
treatment records confirm ongoing treatment for hypertension.

In August 2002, a psychologist, Dr. T. Fullerton, testified 
at a hearing before the undersigned Veterans Law Judge.  At 
that time, Dr. Fullerton stated, in pertinent part:

There are a number of body systems 
that actually are more reactive to 
stress than others.  Typically we see 
people who have either gastro issues, 
lower back pains and that when 
stresses get higher, certain of these 
people that different subsystems get 
attacked for different people.  Some 
people it's a [gastrointestinal] 
system, other people it's lower back 
pain and so that appears to be the 
link that is being suggested.

Dr. Fullerton further testified:

I think there is likely a causative 
link between the psychiatric issues 
aggravating his high blood pressure.  
My opinion would be that that wasn't 
the whole factor but that is actually 
a contributing factor that his 
psychiatric distress and his low 
coping sources that he can be 
relatively easily overwhelmed and he 
gets overwhelmed and he keeps these 
things in physiologically.

A January 2004 VA opinion regarding the etiology of the 
veteran's hypertension has been associated with the claims 
folder.  It reads:

The veteran's claim folder and 
service medical records have been 
extensively reviewed.  There is no 
documented evidence of elevated 
blood pressures during his service 
tenure, nor is there any documented 
incidences in his service medical 
records that could contribute to 
hypertension at a later date.

The veteran does, at the present 
time, have a diagnosis of 
hypertension and is currently being 
treated by the VA for it.

Hypertension is a disease of unknown 
etiology, but there are several 
entities which are associated with 
the onset of the disease.  PTSD, 
however, is not one of them.  
Periods of stress as a result of 
PTSD may temporarily raise blood 
pressure readings, but do not 
contribute to the cause or to the 
worsening of the disease of 
hypertension itself.

Analysis.  Initially, the Board notes that the service 
medical records do not show that the veteran had hypertension 
in service.  Likewise, post service medical records are 
negative for the disorder for more than 30 years thereafter.  
Although an undated statement from W. J. Bradley, M.D., 
indicates that the veteran's hypertension "dates from his U. 
S Coast Guard service," the Board finds this opinion 
unpersuasive in light of the lack of medical evidence to 
support it.  Indeed, there is no indication that Dr. Bradley 
ever reviewed the veteran's claims folder, to include service 
medical records.  Further, the statement provides no 
rationale for its conclusion.  Moreover, this statement is 
contradicted by the January 2004 VA opinion, which indicates 
that, "there [are no] documented incidences in [the 
veteran's] service medical records that could contribute to 
hypertension at a later date."  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for hypertension on a direct 
or a presumptive basis.

As noted previously, the veteran also has asserted that his 
hypertension developed secondary to his service-connected 
PTSD.  In support of this contention are (1) another 
statement from Dr. Bradley, and (2) the August 2002 testimony 
of Dr. Fullerton.  Specifically, in a November 1994 
statement, Dr. Bradley indicated that the veteran's 
hypertension and abdominal pain were "related to emotional 
problems."  Here again, however, there is no indication that 
Dr. Bradley reviewed the claims file in connection with this 
opinion, and no underlying rationale is provided.  Moreover, 
there is no indication that Dr. Bradley, who is currently 
deceased, was a cardiovascular specialist.  In August 2002, 
Dr. Fullerton testified that the veteran's "psychiatric 
issues" are a contributing factor to his hypertension.  
However, the Board notes that Dr. Fullerton is a clinical 
psychologist, not a medical doctor, and it is not reported 
that he had reviewed the veteran's claims folder prior to 
rendering this opinion.

On the other hand, the VA cardiovascular specialist provided 
a detailed opinion, which indicated that PTSD is not a known 
factor associated with the onset of hypertension.  Further, 
the physician stated that periods of stress as a result of 
PTSD may temporarily raise blood pressure readings, but do 
not contribute to the cause or to the worsening of the 
disease of hypertension itself.  The Board again finds the 
opinion of the VA examiner to be most persuasive in this 
case, as his opinions were based on complete review of the 
medical file and on his experience in the field of 
cardiology.  

The Board has considered the written and oral testimony of 
the veteran and his representative, who have asserted that 
the veteran's hypertension is related to his service-
connected PTSD.  However, both the veteran and his 
representative are laypersons, and, as such, are not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for hypertension, to include as secondary 
to service-connected PTSD, must be denied.  The Board has 
considered the applicability of "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



